  Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 1 of 10 PageID #: 1




AB:BLW

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                 REMOVAL COMPLAINT TO
                                                         THE NORTHERN DISTRICT
           - against -                                   OF GEORGIA

NUIVAL VASQUEZ                                           (Fed. R. Crim. P. 5)
     also known as Envy Caine,
                                                         Case No. 21-M-882
                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               James Fallon, being duly sworn, deposes and states that he is a Special Agent

with the Federal Bureau of Investigation, duly appointed according to law and acting as such.

               On or about July 14, 2021, the United States District Court for the Northern

District of Georgia issued an arrest warrant commanding the arrest of the defendant

NUIVAL VASQUEZ for a violation of Title 18, United States Code, Section 922(g)(1)

(unlawful transportation of a firearm).

               The source of your deponent’s information and the grounds for his belief are

as follows:1

               1.        On or about July 14, 2021, the United States District Court for the

Northern District of Georgia issued an arrest warrant commanding the arrest of the defendant

NUIVAL VASQUEZ, also known as “Envy Caine,” for a violation of Title 18, United States


       1
               Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
  Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 2 of 10 PageID #: 2




Code, Section 922(g) (unlawful transportation of a firearm). A true and correct copy of the

indictment and arrest warrant, as well as the Order unsealing both, is attached hereto as

Exhibit A.

              2.      Based on a search of law enforcement databases, I understand

VASQUEZ was ordered to appear in state court in Queens County at 9:30 a.m. on July 29,

2021. That court appearance was ultimately converted to a virtual appearance.

              3.      On July 31, 2021 at approximately 7:00 p.m., VASQUEZ was arrested

by the New York City Police Department (“NYPD”) in the vicinity of the Ebbets Field

Apartments, located at 1720 Bedford Avenue, Brooklyn, New York 11225. At the time of

the arrest, the NYPD officers identified themselves as police and VASQUEZ identified

himself to the police officers as “Nuival Vasquez.” VASQUEZ then proceeded to spell his

full name (“NUIVAL VASQUEZ”) letter by letter.

              4.      At the time of the arrest, NYPD officers asked VASQUEZ for his date

of birth and VASQUEZ provided his date of birth, which matched the date of birth for the

NUIVAL VASQUEZ whose arrest warrant was issued on July 14, 2021 in the Northern

District of Georgia, and which I know to be VASQUEZ’s date of birth based upon a review

of law enforcement records.

              5.      At the time of the arrest, NYPD officers took VASQUEZ’s driver’s

permit, which identified him as “Nuival Vasquez.” The date of birth on the driver’s permit

matched the date of birth for the NUIVAL VASQUEZ whose arrest warrant was issued on

July 14, 2021 in the Northern District of Georgia, and which I know to be VASQUEZ’s date

of birth based upon a review of law enforcement records.



                                               2
 Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 3 of 10 PageID #: 3




                      Digitally signed by Ramon E.
Ramon E. Reyes, Jr.   Reyes, Jr.
                      Date: 2021.08.02 15:42:08 -04'00'
Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 4 of 10 PageID #: 4




                EXHIBIT A
  Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 5 of 10 PageID #: 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   U NITED S TATES OF A MERICA               Criminal Action No.
         v.                                  1:21-CR-261

   C ULTURE B ERMUDEZ , AND
   N UIVAL V ASQUEZ


                                     Order

   Having read and considered the government’s Motion to Unseal Case and
application and for good cause shown,
   It is hereby ORDERED that the Indictment, arrest warrants, and all other

documents already filed in the above-referenced case be unsealed.
                   1st
   SO ORDERED this ______        August
                          day of ______________,   21
                                                 20_______.




                                     ______________________________
                                     ALAN J. BAVERMAN
                                     UNITED STATES MAGISTRATE JUDGE


Presented by:
Theodore S. Hertzberg, Assistant United States Attorney
  Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 6 of 10 PageID #: 6

                                                                           FILED IN CHAMBERS
                                                                              U.S.D.C. Atl anta


                                                                              JUL 1 3 2021
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA                        ~~v~                   lerk

                           ATLANTA DIVISION                                         l   u .   erk




   UNITED ST A TES OF AMERICA

          V.

   CULTURE BERMUDEZ AKA                                                                 1
   II COACH DA GHOST" AND


   NUIVAL VASQUEZ AKA "ENVY
                                                UNDER SEAL
   CAINE"


THE GRAND JURY CHARGES THAT:


                                     Countl

   On or about August 24, 2020, jn the Northern District of Georgia, the defendant,
CULTURE BERMUDEZ aka "COACH DA GHOST", knowing that he had
previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, including at least one of the following:
   •   Assault in the first degree: intent to cause serious injury with a weapon on
       or about August 3, 2015, in the Supreme Court of Kings County, New York;

   • Criminal possession of a loaded firearm, on or about July 25, 2011, in the

       Supreme Court of Kings County, New York; and
   • Attempted assault in the first degree to cause serious injury with a weapon
       on or about July 25, 2011, in the Supreme Court of Kings County, New

       York;
   Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 7 of 10 PageID #: 7




did knowingly possess a firearm, in and affecting interstate and foreign commerce,
that is, an Arsenal SAM7K 7.62 pistol, in violation of Title 18, United States Code,
Section 922(g) (1) .
                                      COUNT2

    On or about August 24, 2020, in the Northern District of Georgia, the defendant,
NUIV AL VASQUEZ aka "ENVY CAINE", knowing that he had previously been
convicted of a crime punishable by imprisonment for a term exceeding one year,
including at least one of the following:
   •   Attempted criminal possession of a weapon, in the second degree, on or
       about September 25, 2012, in the Supreme Court of Kings County, New York
did knowingly possess a firearm, in and affecting interstate and foreign
commerre, that is, a Mossberg Model 88, 12 gauge shotgun, in violation of Title
18, United States Code, Section 922(g)(l).


                            FORFEITURE PROVISION
   Upon conviction of the offense alleged in th1s Indictment, the defendants,
CULTURE BERMUDEZ and NUIVAL VAZQUEZ, shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 924( d), and Title 28,
United States Code, Section 2461, all firearms and ammunition involved in and
used in the offense alleged.
   If, as a result of any act or omission of the defendant, any property subject to

forfeiture:
   (a) cannot be located upon the exercise of due diligence;
   (b) has been transferred or sold to, or deposited with, a third party;


                                           2
   Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 8 of 10 PageID #: 8




   (c) has been placed beyond the jurisdiction of the Court;
   (d) has been substantially diminished in value; or
   (e) has been commingled with other property which cannot be divided
       without difficulty;
the United States intends, pursuant to Title 21, United States Code, Section
853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek
forfeiture of any other property of the defendants up to the value of the
forfeitable property.




KURT R. ERSKINE
  A cting United States Attorney

 #J-~ 1..__----
MATT CARRICO
  Assistant United States Attorney
Georgia Bar No. 538608

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000;Fax:404-581-6181




                                         3
               Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 9 of 10 PageID #: 9


(\0   .J~:(12JS5l Warra!JI fur   r\!T~~t




                                  __ED              UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF GEORGIA
                                                                                                                                        COpy

      UNITED STATES OF AMERICA                                                                   WARRANT                   FOR ARREST

                   v.

      NUIVAL VASQUEZ                            a/k/a Envy Caine,

  AGENT TO ARREST                                                                                 CASE NO. 1:21-CR-0261



To:          The United States Marshal
             and any Authorized United States Officer


                 YOU ARE HEREBY COMMANDED           to arrest NUIV AL VASQUEZ, a/k/a Envy Caine, and bring
him or her forth'" ith to the nearest magistrate to answer a(n)

f8l    Indictment                   o Information     o Complaint       o Orckr   orCOUr!          o   Violation Notice          o Probation   Violation   Petition


Charging him or her with (brief description of offense): Unlawful transport of fireanTI
in violation of Title 18, United States Code, Section(s) 922 (g)(I)

                                                                                            Clerk. U.S. District Court
                                                                                            Title oflssliing   Officer


                                                                                            July 14.2021                 at Atlanta. Georgia
                                                                                            Date and Locat ion




 Bail Fixed at $                                                    _                       By:                                                                       _
                                                                                                          Name of Judicial Onicer




                                                                           RETURN

  This warrant was received and executed with the arrest of the above-named defendant at:



  Date Received:
                                                                                             Name and Title of Arresting Olliccr



  Date of Arrest:
                                                                                             Signature of Arresting Officer
      Case 1:21-mj-00882-RER Document 1 Filed 08/02/21 Page 10 of 10 PageID #: 10
.I


.\.
                           CLASS II WARRANT INFORMATION           SHEET

      NOTE: Deliver all original arrest warrants to U.S. MarshaC N/GA only. The Clerk shall
      not issue copies of arrest warrants, whether certified or not, to any law enforcement
      agency. Any law enforcement agency in need of copies shall obtain them from the U.S.
      Marshals' Office.

      Identifying Data of Defendant:

      NAME: Nuvial Vasquez

      ALIAS: Envy Caine

      ADDRESS:

      SEX: Male

      RACE: Black

      HEIGHT: 61311

      WEIGHT: 200

      DOB: July 22, 1993

      SSN#:

      FBI#: 951745EH8

      AGENCY: Federal Bureau of Investigation

              AGENT: Jason Cleary

              AGENT EMAIL: jlcleary@fbi.gov

              AGENT CONTACT #: (770) 216-3082

      AUSA: Matthew S. Carrico

      *All executed arrest warrants shall be returned to the U.S. Marshal
